  Case 3:20-cv-00905-NJR Document 8 Filed 12/10/20 Page 1 of 4 Page ID #19




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOHN D. ATTEBERRY,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 20-cv-905-NJR
                                                    )
                                                    )
 WAYNE COUNTY JAIL, C/O                             )
 VANDERGRAPH, ANDY MILNER, and                      )
 MIKE EVERETTE,                                     )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff John D. Atteberry, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Danville Correctional Center, brings this action pursuant to

42 U.S.C. § 1983 for deprivations of his constitutional rights while at Wayne County Jail. In his

Complaint (Doc. 1), Atteberry alleges his injury to his foot was not properly treated. He seeks

monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).




                                                1
  Case 3:20-cv-00905-NJR Document 8 Filed 12/10/20 Page 2 of 4 Page ID #20




                                          The Complaint

       Atteberry makes the following allegations in the Complaint (Doc. 1): While being

processed into the Wayne County Jail, he became combative due to being under the influence of

alcohol and lacking his psychiatric mediations (Doc. 1-1, p. 1). He had to be forcibly restrained

and injured his foot. He believed his foot was broken and asked for medical care after he stopped

being combative. He did not receive any care and the next morning he informed Officer

Vandergraph that his foot was still hurting and he could not apply pressure to the foot (Id.).

Vandergraph told him to file a grievance. Atteberry also filed a sick call request form but did not

see a doctor or nurse while at Wayne County Jail (Id.). He was transferred five days later.

                                             Discussion

       Simply put, Atteberry fails to state a claim. Although he identifies Vandergraph, Andy

Milner, and Mike Everette as defendants in the body of his Complaint, he fails to include them in

the case caption. When parties are not listed in the caption, this Court will not treat them as

defendants, and any claims against them should be considered dismissed without prejudice. See

Fed. R. Civ. P. 10(a) (title of the complaint “must name all the parties”); Myles v. United States,

416 F.3d 551, 551-52 (7th Cir. 2005) (a defendant must be “specif[ied] in the caption” to be

considered a party). Further, Atteberry fails to include any allegations against Milner and Everette

in his statement of the claim. He identifies Milner as the jail administrator and Everette as the

sheriff but includes no allegations as to how they violated his rights. Further, they cannot be held

liable in their positions as supervisors because respondeat superior, or supervisor liability, does

not apply to claims under Section 1983. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001).

Section 1983 liability hinges on personal responsibility for the deprivation of a constitutional right.




                                                  2
  Case 3:20-cv-00905-NJR Document 8 Filed 12/10/20 Page 3 of 4 Page ID #21




Id. (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001)). Accordingly,

Vandergraph, Milner, and Everette are DISMISSED without prejudice.

       The only defendant included in Atteberry’s caption is Wayne County Jail, but the jail is

not a suable entity. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Castillo

v. Cook County Mail Room Dep’t, 990 F.2d 304, 307 (7th Cir. 1993) (holding that neither Cook

County Department of Corrections” nor its subdivision mail room is “a suable entity”). Thus,

Wayne County Jail is also DISMISSED without prejudice.

       Because Atteberry fails to state a claim against the only defendant named in the caption,

his Complaint is DISMISSED without prejudice. Should Atteberry want to pursue his claims, he

will need to file an Amended Complaint. A successful Complaint generally alleges “the who, what,

when, where, and how…” See DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Should

he file an Amended Complaint, Atteberry should identify each defendant in the case caption and

include sufficient allegations against each defendant to describe what the defendant did or failed

to do to violate his constitutional rights. If Atteberry does not know the name of a specific

defendant, he should refer to them by a John Doe designation (i.e., John Doe #1, etc.).

                                            Disposition

       For the reasons stated above, the Complaint is DISMISSED without prejudice. Atteberry

is GRANTED leave to file a “First Amended Complaint” on or before January 11, 2021. Should

Atteberry fail to file his First Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. Fed. R. App. P. 41(b). See

generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2).



                                                  3
  Case 3:20-cv-00905-NJR Document 8 Filed 12/10/20 Page 4 of 4 Page ID #22




       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Atteberry must re-file any exhibits he wishes the Court to consider along with the First

Amended Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C.

§ 1915A.

       Atteberry is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether he elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Atteberry is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/10/2020

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 4
